DENISE RODRIGUEZ, KARNES COUNTY DISTRICT CLERK
                          MARY ANN SERENIL | ANGELICA REYES | NICOLE FENNER




                                                                                                     FILED IN
                                               NOTIFICATION OF LATE RECORD                    4th COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                              03/10/2015 9:53:54 AM
Court of Appeals No., if known:         04-15-00052-CV
                                                                                                  KEITH E. HOTTLE
Trial Court Style: Billy C. Whitfield and Carolyn Whitfield Vs. Charles Thomas Ondrej, et al.
                                                                                                       Clerk

Trial Court No.:    12-10-00231-CVK

I am the official responsible for preparing the clerk’s record in the above referenced appeal.
The approximate date of trial was: January 8, 2015

The record was originally due:          March 9, 2015

I anticipate the length of the record to be:      3 Volumes, 796 Pages Total

I am unable to file the record by the due date the record is due because (check one)

 the appellant is not entitled to appeal without paying the fee, and the appellant has failed
    to pay the fee or make arrangements to pay the fee for preparing the record.

 my other duties or activities preclude working on the record and include the following:
   (attach additional pages if needed)


 Other. Explain (attach additional pages if needed): The Clerk’s Record in this cause is complete and within e-filing
parameters, however, numerous attempts to upload files to the TAMES Submission Portal have been unsuccessful. The
volumes’ page count and file sizes are as follows: Volume 1 (325 pages, 63.5 mb), Volume 2 (396 pages, 94.1 mb), and
Volume 3 (75 pages, 13.1 mb). I have not been able to upload any of the files, even the smallest of them independently of
the others, though have attempted to do so using multiple web browsers and both on-site and off-site high-speed web
connections, and files are too large to send as email attachments.

I anticipate the record will be completed by: Complete as of March 4, 2015, I am currently awaiting tech assistance or
suggested acceptable alternative means of filing from the Fourth Court. If the files must be further cut down in size, I
estimate an additional 2-3 days following the suggestion of the Clerk to do so.

I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served by first class mail
or fax to the parties to the Judgment or order being appealed.

Date:     March 10, 2015                                             Signature:

                                                                     Printed name:     Nicole A. Fenner
                                                                     Title:   Deputy Clerk




                                                    ACKNOWLEDGMENT
                                          (to be completed by notary or court clerk)

State of Texas :
County of Karnes:

Before me, the undersigned authority, on this day personally appeared  Nicole Fenner     , known to me to be the
person whose name is subscribed to the foregoing instrument and acknowledged to me that he/she executed the same
for the reasons expressed therein.

Date:    March 10, 2015                                              Signature:

                                                                     Printed Name:       Denise Rodriguez
                                                                     Title:   District Clerk




              210 WEST CALVERT STE 180, KARNES CITY, TEXAS 78118                                                     PH. (830)780-2562
                                                                                                                     FX. (830)780-3227